ORDER

DYK, Circuit Judge.
RF Delaware, Inc. (RFD) petitions for permission to appeal an order certified for immediate appeal by the United States District Court for the Northern District of Alabama. Pacific Keystone Technologies, Inc. et al. (Pacific) oppose.
RFD sued Pacific for infringement of two patents. RFD and Pacific each filed motions for summary judgment on the issue of infringement. On May 31, 2002, the district court granted Pacific’s motions and ordered that, pursuant to Fed.R.Civ.P. 54(b), final judgment be entered on the issue of infringement. In a separate order also issued on May 31, 2002, the district court denied RFD’s motions for summary judgment and stated that the order involved controlling questions of law as to which there are substantial grounds for differences of opinion pursuant to 28 U.S.C. § 1292(b), (c)(1).
RFD filed a motion to amend or alter the judgment pursuant to Fed.R.Civ.P. 59(e). After the district court denied RFD’s motion to alter or amend the judgment, RFD filed a notice of appeal of the district court’s order granting Pacific’s motions for summary judgment on the issue of infringement. RFD’s appeal is docketed as RF Delaware, Inc. v. Pacific Keystone Technologies, Inc., 02-1508.
RFD’s petition for permission to appeal is denied in light of the Rule 54(b) judgment.
Accordingly,
IT IS ORDERED THAT:
The petition for permission to appeal is denied as unnecessary.